Citation Nr: 1008701	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-06 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a meniscal tear of the right knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran had active military service from September 1985 
to June 1989.  The Veteran also served with the Army National 
Guard and Army Reserve.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a December 2006 decision in which the RO granted 
service connection and assigned an initial 10 percent rating 
for a meniscal tear of the right knee, effective August 31, 
2005..  In January 2007, the Veteran filed a notice of 
disagreement (NOD) with the initial rating assigned, and the 
RO issued a statement of the case (SOC) in September 2007.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in October 2007.  

In October 2008, the Veteran testified during a Board 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

Because this matter involves disagreement with the initial 
rating assigned following the grant of service connection for 
right knee disability, the Board has characterized the claim 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disabilities).

In January 2009, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), in Washington, DC for 
further development.  After accomplishing further action, the 
AMC continued the denial of the claim as reflected in a 
November 2009 supplemental SOC (SSOC), and returned the 
matter to the Board..

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the AMC.   VA will 
notify the appellant when  further action, on his part, is 
required.  




REMAND

Unfortunately the Board finds that further RO action on the 
claim on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on this 
matter.

Pursuant to the January 2009 remand, the Veteran was afforded 
a VA orthopedic examination in July 2009 to evaluate the 
current severity of his right knee disability.  In the 
examination report, the examining physician noted that he was 
withholding a diagnosis because the Veteran's reported 
history conflicted with the objective evidence (e.g. the 
Veteran indicated that he had had a recent MRI and 
arthroscopy but the claims file did not appear to contain 
records of such procedures) and because there was 
insufficient data in the claims file to support the Veteran's 
complaints of locking and pain.  The examiner then 
recommended that the Veteran be reevaluated by an 
orthopedist, in conjunction with the provision of all 
appropriate testing, to determine whether his complaints of 
locking and pain could be appropriately verified.  However, a 
subsequent examination by an orthopedist was not provided to 
the Veteran.  

Given the July 2009 VA examiner's specific medical 
recommendation, the Board finds that a current examination by 
an orthopedist is needed to fully and properly evaluate the 
Veteran's right knee disability.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 
20 Vet. App. 79 (2006). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159)..

Hence, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician 
(preferably, an orthopedist) at a VA medical facility.  The 
Veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in 
denial of the initial rating claim (as the original claim 
will be considered on the basis of the evidence of record).  
See 38 C.F.R. § 3.655(b).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to any scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for further examination, the RO should 
obtain all outstanding pertinent medical records.

The Board notes that an October 6, 2009 Providence VA Medical 
Center (VAMC) outpatient progress note reflects that the 
Veteran was to be scheduled for a right knee MRI.  However, 
the claims file, which contains VA outpatient records up 
until November 9, 2009, does not contain a subsequent right 
knee MRI report.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain any records of treatment for right knee disability 
since November 9, 2009, to specifically include any reports 
of a right knee MRI, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities.

Also, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's letter to the Veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development (to include arranging for examination of 
the Veteran, if appropriate) and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
remaining on appeal. The RO's adjudication of the claim 
should include continued consideration of whether "stagedf 
rating" of the Veteran's disability (assignment of different 
ratings for distinct periods of time, based on the facts 
found), pursuant to Fenderson (cited to above), is 
warranted..

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Providence VAMC all records of evaluation 
and/or treatment of the Veteran's right 
knee disability since November 9, 2009, to 
specifically include any reports of a right 
knee MRI.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
evidence pertinent to the claim for higher 
rating for right knee disability that is 
not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.   If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA orthopedic examination by an 
appropriate physician (preferably, an 
orthopedist), at a VA medical facility.  
The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include x- rays,) should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.

The physician should conduct range of 
motion testing of the right knee, 
expressed in degrees.  The orthopedist 
should indicate whether, on examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination.  If pain on motion 
is observed, the orthopedist should 
indicate the point at which pain begins.  
In addition, after considering the 
examination findings, and the Veteran's 
medical history and assertions, the 
physician should indicate whether, and to 
what extent, the Veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use; 
to the extent possible, the physician 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

Further, the physician should indicate 
whether there is any lateral instability 
and/or recurrent subluxation in the knee.  
If instability is present, the orthopedist 
should, based on the examination results 
and the Veteran's documented medical 
history and assertions, provide an 
assessment as to whether such instability 
is slight, moderate or severe.

The physician should set forth all 
examination findings, along with a 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to him by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication of 
the claim should include consideration of 
whether "staged" rating of the Veteran's 
disability, pursuant to Fenderson (cited 
to above) is appropriate.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

